Filed 06/30/16 Williams v. Phillips CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION FIVE




MICHAEL B. WILLIAMS,

         Plaintiff and Appellant,                                                     A146843

         v.                                                                           (Contra Costa County
                                                                                      Super. Ct. No. P0601270)
DEBI PHILLIPS,

      Defendant and Respondent.
______________________________________/

         Plaintiff Michael B. Williams is committed to Coalinga State Hospital (the
Hospital) as a Sexually Violent Predator (SVP, Welf. & Inst. Code, § 6600 et seq.).
Williams inherited money, and it was placed in his personal deposit fund (account) at the
Hospital (Welf. & Inst. Code, § 7281). The Hospital later withdrew money from the
account as payment for the cost of Williams’s care. Williams sued the Hospital’s trust
and benefits officer, Debi Phillips, and others in federal court alleging, among other
things, the withdrawal violated his rights to due process and equal protection under the
federal Constitution.1 The district court dismissed the lawsuit.




1
       Unless noted, all further statutory references are to the Welfare and Institutions
Code. We grant respondent’s unopposed motion for judicial notice of documents filed in
Williams v. Phillips, et al., United States District Court, Eastern District of California,
case number 1:11-CV-00456-GBC (federal lawsuit). (Evid. Code, § 452, subd. (a).)
                                                             1
       Williams filed a motion in superior court to compel the Hospital and Phillips to
comply with a probate court distribution order. The trial court denied the motion.
Williams appeals in propria persona, contending: (1) the Hospital may not withdraw
money from his account; (2) the withdrawal violated his right to equal protection under
the state Constitution; and (3) the denial of his motion contravenes In re Jerald C. (1984)
36 Cal. 3d 1 (Jerald C.). We disagree and affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Williams, a SVP, is a patient at the Hospital. In 2008, Williams inherited $15,587
from his father’s estate, and — pursuant to the probate court’s September 2, 2008 final
distribution order (distribution order) — the money was placed in Williams’s account at
the Hospital. In 2010, the Hospital notified Williams it intended to withdraw $10,525
from the account pursuant to section 7281 for the cost of his care and treatment.2
Williams’s administrative appeal was denied, and the Hospital withdrew $10,525 from
his account.
Federal Lawsuit
       Williams filed the federal lawsuit in propria persona. The operative first amended
complaint alleged the withdrawal violated the due process, equal protection, and takings
clauses of the federal Constitution. The complaint also alleged the withdrawal violated
the “no contest” clause in Williams’s father’s will, and that Williams was entitled to
interest on the money in the account. The district court dismissed the complaint without
leave to amend. It determined: (1) there was no due process violation because Williams
received notice of the intended withdrawal and neither due process nor section 7281
required the Hospital to obtain his consent before withdrawing money from the account;
(2) there was no equal protection violation because Williams was not similarly situated to
a patients receiving Social Security benefits; (3) there was no takings clause violation
because section 7281 authorized the Hospital to use amounts over $500 in the account for

2
       Pursuant to section 7281, whenever the sum of money in a patient’s “personal
deposit fund” exceeds $500, “the excess may be applied to the payment of the care,
support, maintenance and medical attention of the patient. . . .”
                                             2
the cost of Williams’s care; (4) Williams could not state a claim for deprivation of
interest because his inheritance was not placed in an interest-bearing account; and (5) the
withdrawal did not violate the no contest clause in Williams’s father’s will. The Ninth
Circuit Court of Appeals affirmed. (Williams v. Philips (Aug. 2, 2013), 536
Fed.Appx.704, case No. 12-15956.)
Motion to Compel Compliance with the Distribution Order
       After the federal lawsuit was dismissed, Williams filed a motion in superior court
in propria persona to compel Phillips and the Hospital to comply with the distribution
order. Williams alleged: (1) California Code of Regulations, title 22, section 71555
preempted section 7281; and (2) section 7281 violates the equal protection clause of the
California Constitution. Williams sought declaratory and injunctive relief, and monetary
sanctions against Phillips. The Hospital opposed the motion. It argued an order to
compel was unnecessary because it complied with the distribution order by depositing
Williams’s inheritance in his account. The Hospital also contended the withdrawal did
not violate the distribution order. Following a hearing, the court denied the motion,
concluding Williams had “misconstrue[d] the effect” of the distribution order, which
“confirmed the nature of the bequest[.]”
                                      DISCUSSION
       Williams challenges the denial of his motion to compel compliance with the
distribution order on several grounds.3 First, Williams claims the Hospital may not
withdraw money he inherited from his account. We disagree. Section 7281 authorizes
the Hospital to withdraw sums over $500 “belonging to [the] patient” from the patient’s
account; the statute makes no exception for inherited money. (See § 7281 [“[a]ny funds .
. . . belonging to any patient in that institution”].) Before withdrawing the money, the
Hospital gave Williams notice of the intended withdrawal, satisfying due process
requirements. (See Crawford v. Gould (9th Cir. 1995) 56 F.3d 1162, 1165.)

3
      The parties disagree on the standard of review. We need not resolve the dispute
because we would reach the same result applying either the abuse of discretion or de
novo standard of review.
                                             3
       Williams’s reliance on Department of Mental Hygiene v. Bank of America (1970)
3 Cal. App. 3d 949 (Department) does not alter our conclusion. That case concerned
whether a parent’s estate must pay for the care of a developmentally disabled adult
relative in a state institution; to resolve the issue, the appellate court analyzed former
section 6650. (Department, supra, at pp. 950-951.) Department has no application here
because Williams is not a developmentally disabled adult housed at a state hospital; he is
a SVP and section 7281 authorizes the Hospital to withdraw money from his account to
pay for the cost of his care. California Code of Regulations, title 22, section 71555 —
which concerns rules for safeguarding of psychiatric patients’ money — does not
preempt or conflict with section 7281.
       Next, Williams contends the withdrawal violated his right to equal protection
under the state Constitution. The federal court rejected Williams’s claim that the
withdrawal violated the federal constitution, and we reach a similar result. (See federal
lawsuit, supra, at pp. 5-7.) Williams has not established an equal protection violation
because he has not shown the state adopted classifications affecting two or more similarly
situated groups in an unequal manner, nor that the challenged classification bears no
relationship to a legitimate state purpose. (People v. Brown (2012) 54 Cal. 4th 314, 328;
Jensen v. Franchise Tax Bd. (2009) 178 Cal. App. 4th 426, 436.)4
       William’s final claim is the denial of his motion contravenes Jerald C., supra, 36
Cal. 3d 1. We are not persuaded. Jerald C. — which considered the constitutionality of
imposing liability on the parents of a juvenile court ward under section 903 — does not
apply here. We conclude the court properly denied Williams’s motion to compel
compliance with the distribution order. Having reached this result, we need not analyze
respondent’s contention that collateral estoppel bars Williams’s claims.




4
       In his reply brief, Williams describes the hardships associated with self-
representation and urges this court to strike respondent’s brief. These “arguments have
been considered and merit no further discussion.” (Lyons v. Santa Barbara County
Sheriff’s Office (2014) 231 Cal. App. 4th 1499, 1506.)
                                               4
                                        DISPOSITION
       The order denying Williams’s motion to compel compliance with the probate
court’s final distribution order is affirmed. In the interests of justice, the parties will bear
their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)




                                               5
                                _________________________
                                Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




A146843

                            6